PER CURIAM.
The petitioner recognizes that in Girten v. Bouvier, Fla.App.1963, 155 So.2d 745, this court denied an application for a writ of certiorari under circumstances almost identical to those present here. She urges us to overrule that decision for the reasons set forth in the dissenting opinion filed by Judge Shannon in that case. After carefully considering the matter we have concluded that the Girten case is controlling and that the present application must be denied for the reasons set forth in our opinion in that case.
The petition for writ of certiorari is denied.
SHANNON, Acting C. J., and WHITE and ANDREWS, JJ., concur.